MEMORANDUM **
Daniel Lopez and Genoveva Lopez Valente, husband and wife, and their sons Daniel Lopez Lopez and Cesar Merced Lopez Lopez, all natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) orders affirming an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We dismiss in part, deny in part, and grant in part the petition for review, and remand for further proceedings consistent with this memorandum disposition.
We lack jurisdiction to review the hardship determination as to Daniel Lopez and Genoveva Lopez Valente, and accordingly dismiss that part of the petition for review. See 8 U.S.C. § 1252(a)(2)(B)(i).
Contrary to petitioners’ contention, the BIA was not required to use the language *573specified in 8 C.F.R. § 1003.1(e)(4)(ii) when it adopted and affirmed the IJ’s decision as to Daniel Lopez and Genoveva Lopez Valente, because the BIA did not summarily affirm as to these petitioners.
The IJ granted Daniel Lopez Lopez and Cesar Merced Lopez Lopez voluntary departure for a 60 day period, but the BIA streamlined their appeals and changed the voluntary departure period to 30 days. In Padilla-Padilla v. Gonzales, 463 F.3d 972, 981 (9th Cir.2006), we held “that because the BIA issued a streamlined order, it was required to affirm the entirety of the IJ’s decision, including the length of the voluntary departure period.” We therefore grant the petition for review and remand to the agency for further proceedings with respect to voluntary departure so that the time period is consistent for the family members.
PETITION FOR REVIEW DISMISSED in part, DENIED in part, and GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.